NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 27 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY JONES,                                   No.   18-16106

                Petitioner-Appellant,            D.C. No.
                                                 2:14-cv-00486-JAM-GGH
 v.

KERN VALLEY STATE PRISON, Warden, MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted March 23, 2020**
                             San Francisco, California

Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.

      Petitioner-Appellant (Petitioner) appeals the district court’s denial of his

petition for writ of habeas corpus. We affirm.

      1.     Petitioner was convicted in California state court for attempted

carjacking, kidnapping for robbery, and being a felon in possession of a firearm,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with an enhancement for using a firearm in the commission of the carjacking and

kidnapping offenses. After exhausting his appeals, Petitioner sought habeas corpus

relief in the state courts, which was denied. He then petitioned for a writ of habeas

corpus in the United States District Court for the Eastern District of California,

which rejected most of his claims but stayed the case to allow Petitioner to exhaust

in state court his claim that the trial court violated his right to due process by not

conducting a hearing on whether he was competent to stand trial. The state courts

again denied his petition. When Petitioner returned to the district court, the district

court also denied the petition. Petitioner then filed this appeal.

      2.     Petitioner’s notice of appeal was timely. Although the notice did not

reach the district court before the end of the 30-day filing period, “notice [for an

inmate confined in an institution] is timely if it is deposited in the institution’s

internal mail system on or before the last day for filing.” Fed. R. App. P. 4(c)(1).

Here, Petitioner has submitted a sworn declaration that he delivered the notice to

prison officials on January 17, 2018, which was within the required 30 days. Dkt.

No. 5, at 1–2, 6. We therefore have jurisdiction to hear this appeal.

      3.     We review a district court’s denial of a 28 U.S.C. § 2254 habeas

corpus petition de novo, Sanders v. Cullen, 873 F.3d 778, 793 (9th Cir. 2017), with

underlying factual findings reviewed for clear error, Leavitt v. Arave, 646 F.3d

605, 608 (9th Cir. 2011). Under the Antiterrorism and Effective Death Penalty Act


                                            2
(AEDPA), “a federal court may not grant a habeas corpus petition unless the last

reasoned state court decision ‘was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,’ or ‘was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.’” Doe v.

Busby, 661 F.3d 1001, 1010 (9th Cir. 2011) (quoting 28 U.S.C. § 2254(d)). None

of those circumstances applies here, and so we affirm.

      The trial court ordered a psychological evaluation of Petitioner, which

Petitioner contends shows that the trial court had a bona fide doubt as to

Petitioner’s competence to stand trial and was thus required, as a matter of due

process, to hold a competency hearing. See Pate v. Robinson, 383 U.S. 375, 385–

86 (1966). The record, when viewed through the deferential AEDPA standard of

review, does not support Petitioner’s position. Instead, the record supports the

conclusion that the trial court had a doubt as to the necessity of a hearing, not a

“bona fide” doubt as to Petitioner’s competence to stand trial.1 Indeed, California

state law expressly permits a judge to order a psychological evaluation of a

defendant “before [the judge] is required to express whether he has [a] ‘doubt’ as



1
  In fact, the trial court at one point during proceedings noted that “the farthest
thing from my mind at this point is that [Petitioner is] incompetent to stand trial”
because Petitioner had “been arguing vociferously and quite competently a number
of motions.”

                                           3
to” competency, People v. Ashley, 379 P.2d 496, 510–11 (Cal. 1963); People v.

Campbell, 239 Cal. Rptr. 214, 219–20 (Cal. Ct. App. 1987), and “no clearly

established Federal law, as determined by the Supreme Court of the United States,”

Busby, 661 F.3d at 1010, precludes that procedure.

      Under AEDPA’s standard of review, we also cannot conclude that “a

reasonable judge . . . should have experienced doubt with respect to competency to

stand trial.” Hernandez v. Ylst, 930 F.2d 714, 716 (9th Cir. 1991) (alteration in

original) (emphasis added) (quoting de Kaplany v. Enomoto, 540 F.2d 975, 983

(9th Cir. 1976) (en banc)). If anything, Petitioner was highly engaged in his own

defense and displayed more than merely “a rational as well as factual

understanding of the proceedings against him.” Id. at 716 n.2 (quoting Dusky v.

United States, 362 U.S. 402, 402 (1960) (per curiam)). Under AEDPA and on this

record, we cannot say that the trial court entertained—or reasonably should have

entertained—a bona fide doubt as to competence, and so due process did not

require a competency hearing.

      AFFIRMED.




                                          4